*28The opinion of the court was delivered by
Mason, J.:
The facts are stated in the original opinion. The vital inquiry for the further consideration of which a rehearing was granted is this: Did the evidence justify the trial court in submitting to the jury the question whether the words and conduct of the conductor and brakeman on the discovery of the fire were such as naturally to lead the, plaintiff to suppose that by reason of it the interior of the caboose had become a. place of danger, and to seek safety on the platform?' If so, the verdict must stand, for of course it is negligence for trainmen to cause a passenger to go upon the: platform unnecessarily at a time when a sudden stopping of the train is to be expected. If the conductor-had called out that a collision or wreck was imminent, or had warned the passengers to leave the car, a rush to' escape would obviously have been a natural consequence. That a fire in any part of a freight train could occasion immediate peril to the occupants of a caboose,, but seven in number, seems very unlikely. But the-court concludes that an announcement of a fire under such circumstances might be made in so sudden, startling and alarming a manner as naturally to cause a momentary panic, and that whether the- announcement; made in this case was of that character is a question-upon which reasonable minds might differ and therefore was a fair matter for the determination of the jury.
The plaintiff in shipping his cattle signed a contract-containing a provision that no suit should be brought by him to recover any claim by virtue of it, unless-within six months after the cause of action should “oc*29cur,” obviously* meaning “accrue.” The injury was received July 9, 1905, and the action was brought January 10, 1906. The contract also provided that as a condition precedent to the bringing of any suit for damages for any injury to persons or property covered by it the claimant should give the company notice of the claim within ninety days after the injury. Such a notice was given in September, 1905. Therefore, assuming that the contract was valid, the suit was brought in due time, for the cause of action did not accrue until the giving of the notice, and the plaintiff had six months thereafter in which to file his petition. The judgment is affirmed.
Burch, Porter, JJ., dissent on the grounds stated in the original opinion.